Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered December 15, 1986, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to defendant’s contention, we find that he was not deprived of the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). The record indicates that the defendant knowingly and willingly waived his attorney-client privilege (see, People v Smith, 59 NY2d 156; People v Marsh, 59 AD2d 623; CPL 60.10; CPLR 4503 [a]). Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.